DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.         A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 11/13/2020.
Claims 1, 3, 8, 10, 15 and 17 have been amended.
Claims 6, 13, and 20 have been cancelled.
No claims have been added.
Claims 1-5, 7-12, and 14-19 are pending and are presented for examination on the merit.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1-5, 7-12, and 14-19, the claimed invention is directed to an abstract idea without significantly more because:
•          Claim 15 recites
              triggerring, via a smart contract, completion of a first interaction between a first user and a second user in real-time based on receiving, with the communication device and from a second user device associated the second user, a signal comprising information indicating a completion of a delivery of goods at a location, wherein the information comprises location data of the location as determined by a positioning system device of the second user device;
          establishing a first operable communication linkage with a distributed ledger of at least one block chain defined by a plurality of nodes participating on the at least one block chain;
         extracting, via the first operable communication linkage, detailed interaction information associated with the first interaction from [a database] the distributed ledger, wherein the detailed interaction information comprises the location data of the location, a life-cycle of the interaction, records associated with one or more of production, manufacture, shipping, and delivery of the goods, and related past interactions;
         generating a first message, wherein the detailed interaction information is integrated into the first message;
         establishing a second operable communication linkage with a first user device associated with the first user; and
         providing, via the second operable communication linkage, a project management portal comprising the first message to the first user device, wherein the project manage portal presents, to the first user, the location data of the location, the life-cycle of the interaction, the records associated with one or more of production, manufacture, shipping, and delivery of the goods, and the related past interactions.
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system, a manufacture and a method, which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of completing a transaction, extracting the transaction information stored from a database, and transmitting the transaction information to a user (a certain method of organizing 
•             A similar analysis can be applied to dependent claims 2-5, 7, 9-12, 14, and 16-19, which further recite the abstract idea of extracting and presenting additional detailed interaction information.
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or 
•             A similar analysis can be applied to dependent claims 3, 5, 7, 10, 12, 14, 17 and 19, which include additional claim elements such as “project management portal” that merely uses a computer as a tool to perform an abstract idea, and additional elements such as “distributed ledger”, “blockchain” and “smart contract” that generally link the use of the judicial exception to a particular technological environment or field of use of blockchain.
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The 
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
              Therefore, claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling et al. (U.S. 20180096175), in view of kelly, III et al. (US 20180211240).
Regarding claim 1, 8 and 15, Schmeling discloses: 
          at least one non-transitory computer readable medium comprising computer readable instructions, the computer readable instructions, when executed by a computer processor, cause the computer processor to (See at least paragraph [0092]-[0093] and Fig. 4 of Schmeling):              
           a memory device with computer-readable program code stored thereon (See at least paragraph [0092]-[0093] and Fig. 4 of Schmeling);           
a communication device in communication with a network (See at least paragraph [0092]-[0093] and Fig. 4 of Schmeling); and 
            a processing device operatively coupled to the memory device and the communication device (See at least paragraph [0092]-[0093] and Fig. 4 of , wherein the processing device is configured to execute the computer-readable program code to: 
            trigger, via a smart contract, completion of a first interaction between a first user and a second user in real-time based on receiving, with the communication device and from a second user device associated the second user, a signal comprising information indicating a completion of a delivery of goods at a location, wherein the information comprises location data of the location as determined by a positioning system device of the second user device (By disclosing, “Any guarantees, including delivery time, etc., can be enforced by the integrated smart-contract drawing data from the sensors, up to and including final delivery to the customer who authenticates and affirms the order upon delivery”; “For instance, each time the package changes hands the custodian of the package may be determined and recorded and/or each stop a package makes from point of origin to final destination may be determined and recorded. The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network” (See at least paragraph [0130], [0060] and [0091] of Schmeling)) (Note: the user who “scan the package with a mobile device” in the prior art can be the “second user” in the claim); 
          establish a first operable communication linkage with a distributed ledger of at least one block chain defined by a plurality of nodes participating on the at least one block chain (By disclosing, “While a single common ledger 114 is shown in this example for simplicity, in some examples multiple different ledgers may be used in connection with the platform 104” (paragraph [0070] of Schmeling); and “participants can be incentivized to operate entities (or nodes) on the network, verify transactions, store relevant entries on the ledger” (paragraph [0077] of Schmeling)); and
          extract, via the first operable communication linkage, detailed interaction information associated with the first interaction from the distributed ledger wherein the detailed interaction information comprises the location data of the location, a life-cycle of the interaction, records associated with one or more of production, manufacture, shipping, and delivery of the goods, and related past interactions (By disclosing, a distributed ledger is in connection with a platform 104 (paragraph [0070] of Schmeling); “any or all transactions performed via or in relation to the platform may be recorded to a ledger or blockchain… When used, such a ledger provides an immutable record of transactions on the platform, and allows for auditing and tracking of units throughout the supply chain” (paragraph [0040] of Schmeling); “blockchain-enabled 3D printed packaging can be used to track custody and movement of the package from origin to destination. For instance, each time the package changes hands the custodian of the package may be determined and recorded and/or each stop a package makes from point 
         establish a second operable communication linkage with a first user device associated with the first user (By disclosing, “the platform 104 may be a web service accessed via an internet browser, distributed manufacturing client, or other application running on computing devices of the entities 102 accessing the platform” (paragraph [0064] of Schmeling); and interfaces may be provided to customers, designers, shippers, and other entities “to access, interact with, and transfer data to/from the platform 304” (paragraph [0082] of Schmeling)) (Note: any one of the entities 102 such as the “customers, designers, shipper” in the prior art can be the “first user” of the claim); and
          provide, via the second operable communication linkage, a project management portal, wherein the project manage portal presents, to the first user, the location data of the location, the life-cycle of the interaction, the records associated with one or more of production, manufacture, shipping, and delivery of the goods, and the related past interactions (By disclosing, a distributed ledger is in connection with a platform 104 (paragraph [0070] of Schmeling); “the platform 104 may be a web service accessed via an internet browser, distributed manufacturing client, or other application running on computing devices of the entities 102 accessing the platform” (paragraph [0064] of Schmeling); “any or all transactions performed via or in relation to the platform may be recorded to a ledger or blockchain… When used, such a ledger provides an immutable record of transactions on the platform, and allows for auditing and tracking of units throughout the supply chain” (paragraph [0040] of Schmeling); “blockchain-enabled 3D printed packaging can be used to track custody and movement of the package from origin to destination. For instance, each time the package changes hands the custodian of the package may be determined and recorded and/or each stop a package makes from point of origin to final destination may be determined and recorded. The custody and location of the package may be determined by, for example, scanning the package with a mobile device…” (paragraph [0060] of Schmeling);  “Each interaction (i.e. medication is dispensed, medication is delivered, medication is taken) can be written to the blockchain for verification, audit capability” (paragraph [0120] of Schmeling); “The shared distributed ledger can be queried by potential acquirers (e.g., patients, pharmacy, retailers, shippers, etc.) to verify that the shipment is legitimate, valid, undamaged, and unencumbered by any nefarious background circumstances” (paragraph [0167] of Schmeling)) (Note: the “application running on computing 
          Schmeling does not expressly disclose:
          generate a first message, wherein the detailed interaction information is integrated into the first message; and
          provide, the first message to the first user device.   
          However, Kelly teaches:
          generate a first message, wherein the detailed interaction information is integrated into the first message (By disclosing, “determining, by the server, receipt information to be included in a receipt for the money transfer transaction. The receipt information may be determined based, at least in part, on the transaction information” (paragraph [0076] of Kelly); and “generating, by the server, the receipt that includes the receipt information” (paragraph [0080] and Fig. 3 of Kelly)); and
          provide, the first message to the first user device (By disclosing, “transmitting the receipt from the server to the point of entry device via the network” (paragraph [0082] and Fig. 3 of Kelly)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the transmitting the detailed information to a first user device as disclosed in Schmeling, in view of Kelly to include techniques of generate a first message, wherein the detailed interaction information is integrated into the first message, and transmit the first 

Regarding claim 2, 9 and 16, Schmeling also discloses:
          the detailed interaction information comprises information associated with a second interaction between the second user and a third user, wherein the second interaction is associated with the first interaction (By disclosing, “blockchain-enabled 3D printed packaging can be used to track custody and movement of the package from origin to destination. For instance, each time the package changes hands the custodian of the package may be determined and recorded and/or each stop a package makes from point of origin to final destination may be determined and recorded. The custody and location of the package may be determined by, for example, scanning the package with a mobile device…” (paragraph [0060] of Schmeling); “Each interaction (i.e. medication is dispensed, medication is delivered, medication is taken) can be written to the blockchain for verification, audit capability” (paragraph [0120] of Schmeling)).

Regarding claim 3, 10 and 17, Schmeling also discloses:
          execute a search of the distributed ledger for one or more additional interactions associated with the first interaction (By disclosing, “The ability to link 
           AttyDktNo: 8335US1.014033.3190extract additional detailed interaction information associated with the one or more additional interactions (By disclosing, “blockchain-enabled 3D printed packaging can be used to track custody and movement of the package from origin to destination. For instance, each time the package changes hands the custodian of the package may be determined and recorded and/or each stop a package makes from point of origin to final destination may be determined and recorded. The custody and location of the package may be determined by, for example, scanning the package with a mobile device…” (paragraph [0060] of Schmeling); “Each interaction (i.e. medication is dispensed, medication is delivered, medication is taken) can be written to the blockchain for verification, audit capability” (paragraph [0120] of Schmeling); and “The ability to link the manufactured item, the packaging, and the parties in an interaction can provide 
           present, via the project management portal, the additional detailed information to the first user.  (By disclosing, “the platform 104 may be a web service accessed via an internet browser, distributed manufacturing client, or other application running on computing devices of the entities 102 accessing the platform” (paragraph [0064] of Schmeling); and interfaces may be provided to customers, designers, shippers, and other entities “to access, interact with, and transfer data to/from the platform 304” (paragraph [0082] of Schmeling); “Each interaction (i.e. medication is dispensed, medication is delivered, medication is taken) can be written to the blockchain for verification, audit capability” (paragraph [0120] of Schmeling); and “The ability to link the manufactured item, the packaging, and the parties in an interaction can provide additional benefits to participants in the network. For example, this "life story" can significantly reduce medication adulteration, theft, counterfeiting, or diversion. The shared distributed ledger can be queried by potential acquirers (e.g., patients, pharmacy, retailers, shippers, etc.) to verify that the shipment is legitimate, valid, undamaged, and 

Regarding claim 4, 11 and 18, Schmeling also discloses:
          the additional detailed interaction information associated with the one or more additional interactions provides a full life-cycle of the one or more additional interactions, wherein the full life-cycle provides a complete temporal progression of the one or more additional interactions (By disclosing, “blockchain-enabled 3D printed packaging can be used to track custody and movement of the package from origin to destination. For instance, each time the package changes hands the custodian of the package may be determined and recorded and/or each stop a package makes from point of origin to final destination may be determined and recorded. The custody and location of the package may be determined by, for example, scanning the package with a mobile device…” (paragraph [0060] of Schmeling); “Each interaction (i.e. medication is dispensed, medication is delivered, medication is taken) can be written to the blockchain for verification, audit capability” (paragraph [0120] of Schmeling); and “The ability to link the manufactured item, the packaging, and the parties in an interaction can provide additional benefits to participants in the network. For example, this "life story" can significantly reduce medication adulteration, theft, counterfeiting, or diversion. The shared distributed ledger can be queried by potential acquirers (e.g., patients, pharmacy, retailers, shippers, etc.) to verify that the shipment is .

Claims 5, 7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling et al. (U.S. 20180096175), in view of in view of kelly, III et al. (US 20180211240), and further in view of Lohe et al. (U.S. 20170085545).
Regarding claim 5, 12 and 19, Schmeling does not expressly disclose:
         the additional detailed interaction information is extracted from across a plurality of block chains.  
         However, Lohe teaches:
         the additional detailed interaction information is extracted from across a plurality of block chains (By disclosing, “retrieves the corresponding transactions from the appropriate blockchains…” (See at least paragraph [0284] of Lohe)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Schmeling in view of Lohe to include techniques of extracting additional information from a plurality of blockchains as disclosed by Lohe.  Doing so would results in an improved invention because this would allow different entities record interactions on their own blockchains which have fewer participants so it takes less time to reach a consensus, thus improving the efficiency for each entity to validate and record transactions on a blockchain.

Regarding claim 7 and 14, Schmeling further discloses:
         the smart contract is configured to extract the detailed interaction information from the distributed ledger (By disclosing, “When the pizza enters the sensor-enabled package, relevant information is written in real-time to the blockchain, which can include temperature, an accelerometer, GPS, or other sensors. The destination for the pizza can be retrieved from the smart contract, which will provide traffic and routing information to the delivery driver and the opportunity for the customer to track that information in real-time by viewing entries on the blockchain” (See at least paragraph [0130], of Schmeling)).         
           Schmeling does not expressly disclose:
           wherein completion of the first interaction by the smart contract is triggered by fulfillment of one or more predetermined conditions set by at least one of the first user and the second user.
           However, Lohe teaches:
           wherein completion of the first interaction by the smart contract is triggered by fulfillment of one or more predetermined conditions set by at least one of the first user and the second user (By disclosing, “the participants may engage in a bilateral transaction using a user interface triggerable smart contract, which may be generated using a GUI illustrated in the figure. The GUI may facilitate specifying data (e.g., terms) associated with the smart contract…”; “the smart contract fulfillment request may be obtained to determine whether a smart .
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Schmeling in view of Lohe to include techniques of completion of the first interaction by the smart contract is triggered by fulfillment of one or more predetermined conditions set by at least one of the first user and the second user as disclosed by Lohe.  Doing so would result in an improved invention because this leverages the advantages of using smart contracts (e.g. permit trusted transactions and agreements to be carried out among disparate, anonymous parties without the need for a central authority, etc.). 
Response to Arguments
 Applicant’s argument with regard to the rejection to the 35 U.S.C. § 101 rejection have been fully considered and is not persuasive.  
Applicant firstly argues that the amended independent claims do not recite an abstract idea under step 2A prong one because:
Each of the independent claims recites, in one form or another, triggering, via a smart contract, completion of a first interaction between a first user and a second user in real-time based on receiving, with a communication device and from a second user device associated with the second user, a signal comprising information indicating a completion of a delivery of goods at a location, wherein the information comprises location data of the location as determined by a Appl. No.: 15/952,039Amdt. Dated: November 13, 2020Reply to Office Action of August 18, 2020Page 9 of 14positioning system device of the second user device. Applicant respectfully contends that a person cannot receive a signal, much less a signal including information from a device that includes a positioning system device, where the information includes location data as determined by the positioning system device. 
Each of the independent claims also recites, in one form or another, establishing a first operable communication linkage with a distributed ledger of at least one block chain defined by a plurality of nodes participating on the at least one block chain. Applicant respectfully contends that a person cannot establish an operable communication linkage with a distributed ledger of a block chain. 
Each of the independent claims also recites, in one form or another, extracting, via the first operable communication linkage, detailed interaction information associated with the first interaction from the distributed ledger. Applicant respectfully contends that a person cannot extract information from a distributed ledger of a block chain. 
Each of the independent claims also recites, in one form or another, providing, via a second operable communication linkage, a project management portal comprising the first message. Applicant respectfully contends that a person cannot provide a project management portal. 

         The Examiner, respectfully disagrees. The Examiner notes that: 
the abstract idea of the “triggering” step is (see underlined language below):
          triggerring, via a smart contract, completion of a first interaction between a first user and a second user in real-time based on receiving, with the communication device and from a second user device associated the second user, a signal comprising information indicating a completion of a delivery of goods at a location, wherein the information comprises location data of the location as determined by a positioning system device of the second user device.
          but for the “smart contract”, “communication device”, “user device”, “positioning system device” language, the above underlined language encompasses a person manually make a phone call to report the delivery of goods and his location to another person to trigger completion of an interaction. 
the step of “establishing a first operable communication linkage with a distributed ledger of at least one block chain defined by a plurality of nodes participating on the at least one block chain” can be analyzed under step 2A prong two;
the abstract idea of the “extracting” step is (see underlined language below):
         extracting, via the first operable communication linkage, detailed interaction information associated with the first interaction from [a database] the distributed ledger, wherein the detailed interaction information comprises the location data of the location, a life-cycle of the interaction, records associated with one or more of production, manufacture, shipping, and delivery of the goods, and related past interactions;
           but for the “communication linkage” and “distributed ledger” language, “extracting, via the first operable communication linkage, detailed interaction information associated with the first interaction from the distributed ledger” encompasses a person manually read the detailed interaction information on a piece of paper retrieved from a database.
   the abstract idea of the “providing” step is (see underlined language below):
           providing, via the second operable communication linkage, a project management portal comprising the first message to the first user device, wherein the project manage portal presents, to the first user, the location data of the location, the life-cycle of the interaction, the records associated with one or more of production, manufacture, shipping, and delivery of the goods, and the related past interactions.
          but for the “second communication linkage” and “project manage portal” language, the above limitation encompasses a person manually transmit a piece of paper with detailed interaction information to the first user. 

           Applicant also argues that the amended independent claims recite a practical application, and, therefore, are directed to eligible subject matter.
 The Examiner, respectfully disagrees. The Examiner notes that:
the additional elements such as “communication device”, “positioning system device”, “user device”, and “project management portal” are generic computer and/or generic computer components that 
the additional elements does not integrate the abstract idea into a practical application because it requires no more than a computer and/or network performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claim does not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claim does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claim does not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim 

          Applicant further argues that the amended independent claims recites additional elements that are sufficient to amount to significantly more than a judicial exception.
           The Examiner, respectfully disagrees. The Examiner notes that as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using network and computer executable code to perform obtaining, signing, and encrypting steps amounts to no more than mere instructions to apply the exception using a generic computer system. Therefore, the use of these additional elements does no more than employ the computer and network as a tool to automate and/or implement the abstract idea. The use of a computer or network to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claims are not patent eligible.
           Therefore the rejection under section 101 will be maintained.
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170178072 to Poornachandran for disclosing transferring ownership of a smart delivery package.
US 20160098723 to Feeney for disclosing blockchain verification of goods in a supply chain.
US 9875510 to Kasper for disclosing a peer-to-peer consensus system and method for achieving consensus in tracking transferrable digital objects.
US 9436923 to Sriram for disclosing tracking end-to-end provenance of labeled goods in distributed consensus network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUAN ZHANG/Examiner, Art Unit 3685       

/JAY HUANG/Primary Examiner, Art Unit 3685